UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2365


WEN SHENG HUANG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 17, 2013                   Decided:   May 30, 2013


Before MOTZ, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, LAW OFFICE OF THOMAS V. MASSUCCI, New York,
New York, for Petitioner.   Stuart F. Delery, Principal Deputy
Assistant Attorney General, Paul Fiorino, Senior Litigation
Counsel, Theo Nickerson, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wen Sheng Huang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration     judge’s   denial      of       his   requests    for    asylum     and

withholding of deportation.            We have thoroughly reviewed the

record, including the various documentary exhibits relevant to

family planning policies in China, the transcript of Huang’s

merits hearing, and Huang’s supporting affidavit and evidence.

We conclude that the record evidence does not compel a ruling

contrary to any of the Board’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2006), and that substantial evidence supports

the Board’s decision.         See INS v. Elias–Zacarias, 502 U.S. 478,

481 (1992).

              Accordingly, we deny the petition for review for the

reasons stated by the Board.          See In re: Wen Sheng Huang (B.I.A.

Oct. 11, 2012).         We dispense with oral argument because the

facts   and    legal   contentions     are      adequately      presented     in   the

materials     before   this   court    and      argument   would       not   aid   the

decisional process.

                                                                  PETITION DENIED




                                           2